MEMORANDUM **
Sharnell Marie Horne appeals pro se from district court’s entry of default judgment and order that defendant Angeline’s YWCA pay Horne $100. We dismiss the appeal.
Horne’s brief fails to comply with Fed. R.App. P. 28. N/S Corp. v. Liberty Mutual Ins. Co., 127 F.3d 1145, 1146 (9th Cir.1997). Most importantly, Horne fails to identify the specific contentions she is raising on appeal. See Fed. R.App. P. 28(a)(9). As such, we cannot tell what challenge Horne is making to the judgment in her favor, and we conclude Horne has waived any potential contentions on appeal. See Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir.1994) (‘We review only issues which are argued specifically and distinctly in a party’s opening brief. We will not manufacture arguments for an appellant.”) (citations omitted). Accordingly, this appeal is dismissed. See O’Brien v. O’Brien (In re O’Brien), 312 F.3d 1135, 1136 (9th Cir.2002) (order) (“failure to comply with Rule 28, by itself, is sufficient ground to justify dismissal of an appeal”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.